Title: To James Madison from Edmund Pendleton, 2 September 1782
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. Sepr 2d 1782.
I was disappointed in not receiving by yr last favr of the 20th past, some Intelligence from our foreign Ministers respecting the great Object which at present Occupys all our thoughts. their silence at such a crisis cannot be supposed, and therefore we must charge it to the Capture of the Vessels by which their letters were forwarded. Some of our Fat Tories say there is a Suspension of Hostilities in Europe, and I am told there are some Irish Cutters arrived here with Cargoes, who report the same thing. If this be true I should suppose it to be in consequence of the signing of preliminaries to Peace; I wish the good work compleated.
I wrote you my Nephew had sent his oversr to Baltimore after his runaway slave. he concealed himself for two or three days, but made a friend amongst the Attendants of the French Army who at length discover’d the slave & the Oversr took him in an Officer’s tent who had emploied him as a Servant. They attempted to rescue the fellow & threaten’d the Overseer with sending him to the guard house, but as I had written to my friend Mr Lux requesting his Assistance, he interposed and procured the release of the Oversr & delivery of the slave, not however ’til he agreed to pay 20 dollars for his maint[en]ance under pretence of an Order of our Governor & Council, allowing them to demand of the owners of all runaway slaves, a reasonable sum for their provisions. I never heard of such an Order, but if there was such, I am persuaded it related only to those taken from the British at the seige of York, and not to such as run away and join them on their March, & are encouraged to do so by their secreting & Protecting them from their Masters. The oversr. had lost his horse & went in pursuit of him, leavg the slave tied & handcuff’d at Mr Lux’s, from whence he escaped & must have had some Assistance. after two days fruitless search, he was obliged to return without him, having added to the loss of him that of a valuable horse, the 20 Dollars & other considerable expences. The[re] are a number of other people here have lost their slaves in the same manner, and are in a very ill humor on the Occasion; And as I am persuaded the principal officers in that Army are no ways privy or consenting to such Plundering, I have no doubt but that upon Application, they would all be delivered up, when they might be confined, & on public Notice the Owners get them again—otherwise I expect that application will be made to Our Assembly, & Probably from them to Congress, which might lay the foundation of Bickerings with our good friends, that would give me more concern than even the loss of my nephew’s slave, tho’ his circumstances do not make that a very light one, with the accumulated expences which have been consequent upon it. The Overseer cannot tel, nor does Mr Lux mention the name of the officer who extorted the 20 Dollars, & had emploied the slave as a servant. they only say he was a Lieutn. I wish I knew his name that you might point him out to the General. In the mean time it is possible the slave may have fallen into your hands, tho’ he has practiced every Stratagem to conceal himself by denying his Master’s name, & changing his own & his dialect; but the marks on his shoulders cannot be removed. If you have got, or shall get him, tho’ I suppose a Citizen of Pennsylva. can’t purchase him by their laws, yet perhaps some transient persons, of whom there are many in the City, may do so, as he is stout and young, & until last year, behaved very well, and my Nephew will thank you to sell him for what you can get above £50, as he neither wishes to se him again, or to risque a further Loss in his conveyance to Virga. Our friend Mr Jones is again returned to Philada & will I hope again releive you from half the burthen of corresponding with
Dr Sr Yr affec & obt Servt
Edmd. Pendleton
